Case 3:19-cv-00054-NKM-JCH Document 166 Filed 08/17/21 Page 1 of 2 Pageid#: 1509




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  KIERAN RAVI BHATTACHARYA,                   )
                                              )
                Plaintiff,                    )
                                              )
  v.                                          ) Civil Action No. 3:19-CV-54-NKM-JCH
                                              )
                                              )
  JAMES B. MURRAY, JR., et al.,               )
                                              )
                Defendants.                   )
                                              )


       DEFENDANTS’ MOTION TO SEAL EXHIBITS TO PLAINTIFF’S MOTIONS TO
                QUASH AND TO FILE OPPOSITION UNDER SEAL

         Defendants, by and through their undersigned counsel, hereby move the Court to seal the

  Exhibits to Plaintiff’s Motions to Quash (ECF Nos. 159-1 and 161-1) and to file their Opposition

  to Plaintiff’s Motions to Quash under seal pursuant to Local Rule 9 and 42 C.F.R. § 2.64(a). In

  support of this Motion, Defendants refer to and incorporate the accompanying Memorandum in

  Support of this Motion.



  Dated: August 17, 2021                      Respectfully submitted,

                                              /s/ Brittany A. McGill
   MARK R. HERRING                            Brittany A. McGill (VSB No. 92401)
   Attorney General of Virginia               Madeline M. Gibson (VSB No. 87561)
                                              Calvin C. Brown (VSB No. 93192)
   SAMUEL T. TOWELL                           Assistant Attorneys General
   Deputy Attorney General                    Office of the Virginia Attorney General
                                              202 North 9th Street
   MARSHALL H. ROSS                           Richmond, Virginia 23219
   Senior Assistant Attorney General/         Telephone: (804) 786-0082
   Trial Section Chief                        Facsimile: (804) 371-2087
                                              bmcgill@oag.state.va.us
Case 3:19-cv-00054-NKM-JCH Document 166 Filed 08/17/21 Page 2 of 2 Pageid#: 1510




                                               mgibson@oag.state.va.us
                                               cbrown@oag.state.va.us
                                               Counsel for Defendants

                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 17th day of August, 2021, I electronically filed the foregoing

  with the Clerk of Court using the CM/ECF system, which will deliver a notice of electronic filing

  to all counsel of record in this case.


                                               /s/ Brittany A. McGill
                                               Brittany A. McGill (VSB No. 92401)
                                               Assistant Attorney General
                                               Office of the Virginia Attorney General
                                               202 North 9th Street
                                               Richmond, Virginia 23219
                                               Telephone: (804) 786-0082
                                               Facsimile: (804) 371-2087
                                               Email: bmcgill@oag.state.va.us
                                               Counsel for Defendants




                                                   2
